Citation Nr: 0015875	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973, to include service in the Republic of Vietnam. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

This case was the subject of a Board decision dated in August 
1997.  The veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (the Court).  The Board 
decision with respect to the above-enumerated issue was 
vacated and remanded to the Board in a July 1999 Order of the 
Court.  The below action is conducted pursuant to the Court's 
Order.

In an April 2000 Brief, the veteran's representative asserted 
that an August 1999 Board remand with instructions to further 
develop an unrelated issue prior to final appellate review 
had not been received by the RO.  The RO's attention is 
called to the August 1999 Board remand associated with the 
claims file.


FINDINGS OF FACT

There is medical evidence relating current lung disability to 
inservice inhalation of exfoliant during active duty in 
Vietnam.


CONCLUSION OF LAW

The claim for service connection for lung disability 
secondary to Agent Orange exposure is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

In the present case, a February 1996 office note of a private 
physician, Talmadge Hays, M.D., relates current dramatic 
pulmonary granulomatous changes in both lung fields to 
inservice inhalation of exfoliant during active duty in 
Vietnam.  The Board must presume the credibility of this 
evidence for purposes of determining whether the claim is 
well-grounded.  Savage v. Gober, 10 Vet. App. 488 (1997) (for 
threshold determination of well groundedness, evidence in 
support of claim is presumed credible and is not subject to 
weighing).    

In light of the foregoing, the Board finds that the February 
1996 opinion of Dr. Hays is sufficient to well ground the 
veteran's claim for service connection for lung disability 
secondary to Agent Orange exposure.  Epps;  Savage.


ORDER

The claim for service connection for lung disability 
secondary to Agent Orange exposure is well grounded - the 
veteran's appeal is granted to this extent only.  Pursuant to 
VA's duty to assist the veteran in development of his claim, 
further development is warranted, as set forth directly 
below.


REMAND

As noted above, the claim for service connection for lung 
disability is well grounded.  A February 1996 office note of 
a private physician, Talmadge Hays, M.D., relates current 
dramatic pulmonary granulomatous changes in both lung fields 
to inservice inhalation of exfoliant during active duty in 
Vietnam.

The veteran has not undergone a VA examination during which 
an opinion was provided as to whether he has current lung 
disability related to Agent Orange exposure during his period 
of service in Vietnam.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for lung 
disability.  After obtaining any required 
releases from the veteran, the RO should 
request copies of all indicated records 
which have not been previously obtained 
or determined to be unavailable.

2.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
nature and etiology of his current lung 
disability.  The examining physician 
should render an opinion as to whether it 
is as likely as not (a 50 percent or more 
likelihood) that any pulmonary disability 
(whether diagnosed as cancer or 
granulomatous changes) is related to 
inhalation of exfoliant (such as Agent 
Orange or other herbicides) during the 
veteran's period of active service in 
Vietnam.  The physician's attention is 
directed to the medical history reflected 
in the claims file, to include the 
veteran's service medical records;  a May 
1983 private X-ray report by Dr. 
Rubenstein of an 8-millimeter "coin" 
lesion in the first anterior interspace 
on the left;  a September 1993 VA 
examination X-ray report which describes 
a large granuloma of the left upper lobe 
with smaller scattered granulomas over 
both lung fields;  a June 1994 VA 
examination report, to include X-ray of 
an 8-millimeter nodule in the left upper 
lung and diagnosis of granuloma left 
upper lung;  an October 1994 VA 
examination report which diagnosed a 
chronic obstructive pulmonary disease 
with a healed granuloma of the left upper 
lung field;  the July 1996 VA examination 
report in which chest X-ray findings were 
again reviewed;  and the February 1996 
opinion of Dr. Talmadge Hays which 
relates current dramatic pulmonary 
granulomatous changes in both lung fields 
to inservice inhalation of exfoliant 
during service in Vietnam.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review.  The examiner should indicate 
whether the claims folder was reviewed.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If a report does 
not include sufficient data or an 
adequate response to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue on appeal. 

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided with a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to obtain additional medical 
information and to ensure that the veteran is afforded due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



